                                   STORCH AMINI PC
Bijan Amini                                                                                        212.497.8217
MEMBER NY & DC BARS                                                                    bamini@storchamini.com




                                                          July 26, 2019

      By ECF and Overnight Mail

      Honorable Stuart M. Bernstein
      U.S. Bankruptcy Court for the Southern District of New York
      One Bowling Green
      New York, New York 10004

      Re: Sama v. Mullaney, et al. (In re Wonderwork, Inc. ), No. 18-ap-1873

      Dear Judge Bernstein:

              We represent Defendant Brian Mullaney ("Mullaney") in this adversary proceeding and
      write as requested at the June 27, 2019, hearing, and pursuant to the Order entered July 19, 2019
      (ECF No. 50), to address specified matters raised by the Court in connection with Defendants'
      pending motions to dismiss.'

              Examiner's Re port and KMPG Complaint. Mullaney has no objection to the Court's
      consideration of Plaintiffs separate complaint against KPMG, or the specific factual statements
      in the Examiner's report, or in its exhibits, that are referenced in Plaintiffs complaint herein.
      Cartee Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991). Defendants have asked
      the Court to consider other aspects of the documents thus incorporated in, or integral to, the
      complaint in considering their motions to dismiss. San Leandro Emergency Med. Grp. Profit
      Sharing Plan v. Philip Morris Companies, Inc., 75 F.3d 801, 809 (2d Cir. 1996) (on a motion to
      dismiss defendant may reference portions of documents not referenced by plaintiffs complaint).
      The documents and parts thereof that we have asked that the Court consider have been generally
      cited by page number or section reference in our briefing, and relevant portions are annexed as
      exhibits hereto. An index of the subject documents follows.

              Waste Claim. At argument, the Court posited that Plaintiffs waste claim might be
      governed by New York law. Tr. 45:10-47:3. Mullaney respectfully submits that, regardless of
      whether that otherwise could be true, the parties' briefing the issue under Delaware law
      constitutes an agreement to apply Delaware law that should be enforced in any event. See,
      e.g., Fed. Ins. Co. v. Am. Home Assur. Co., 639 F.3d 557, 566 (2d Cir.2011) ("The parties' briefs
      assume that New York law controls, and such 'implied consent ... is sufficient to establish choice

      1
        Mullaney addresses only those matters relevant to his own Rule 12(b)(6) motion and reserves
      the rights with respect to other matters asserted by or against other Defendants should they
      become relevant to his defenses.


              2 GRAND CENTRAL TOWER · 140 EAST 45rH STREET. 251 H FLOOR· NEW YORK, NY 10017
                          P 212.490.4100 • F 212.490.4208 • www.storchamini.com
Hon. Stuart M. Bernstein
July 26, 2019
Page 2

of law."' (quoting Krumme v. WestPoint Stevens Inc., 238 F.3d 133, 138 (2d Cir. 2000),
quoting Tehran-Berkeley Civil & Envt'l Eng'rs v. Tippetts-Abbett-McCarthy-Stratton, 888 F.2d
239, 242 (2d Cir. 1989).) See also Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 152 (2d Cir.
2016) (same).

       We continue to appreciate the Court's consideration.

                                                   Respectfully yours,

                                                   Isl

                                                   Bijan Amini

Enclosures

cc: counsel of record by ECF
